239 Ga. 220 (1977)
236 S.E.2d 373
CHILDS
v.
LIBERTY LOAN CORPORATION OF SHOALS.
31978.
Supreme Court of Georgia.
Argued March 14, 1977.
Decided May 25, 1977.
Rehearing Denied June 21, 1977.
Joseph H. King, Jr., for appellant.
Charles M. Baird, Richard K. Greenstein, Steven Gottlieb, amicus curiae.
John A. Clark, for appellee.
PER CURIAM.
On further consideration of the record in the present case, this court holds that the application for writ of certiorari was improvidently granted, and accordingly this case is dismissed.
Case dismissed. All the Justices concur, except Hall, J., who dissents.